DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response Dated December 11, 2020
In the Response dated December 11, 2020, claims 1m 5-13, and 16 were amended. Claims 1-20 are pending. An action on the merits of claims 1-20 is contained herein.
The objection to claims 1 and 16 has been rendered moot in view of applicant’s amendment dated December 11, 2020.
The provisional rejection of claims 1-20 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/698,422 (reference application) has been rendered moot in view of the claims of the ‘422 application having been amended.
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been withdrawn in view of applicant’s arguments dated December 11, 2020. See pages 7-9. Claims 1-5 of U.S. Patent No. 8,703,737 B2 are not drawn to a method of improving the feeding tolerance of an infant, 
("[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant.").

In the instant case, applicant appears to be relying on the preamble (e.g., a “method for improving the feeding tolerance of an infant, toddler, or child”) to distinguish the claimed invention from the prior art. Thus, the rejection has been withdrawn in view of the distinguishing preamble language.
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,471,081 B2 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination is maintained for the reasons of record as set forth in the Office Action dated August 11, 2020. 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been withdrawn in view of applicant’s arguments dated December 11, 2020 for the reasons set forth supra.
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,795,623 B2 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been withdrawn in view of applicant’s arguments dated December 11, 2020 for the reasons set forth supra.
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been withdrawn in view of applicant’s arguments dated December 11, 2020 for the reasons set forth supra.
The provisional rejection of claims 1-10 and 12-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 11-16, 18-24, and 26-30 of copending Application No. 15/892,234 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been withdrawn in view of applicant’s arguments dated December 11, 2020 for the reasons set forth supra.
The provisional rejection of claims 1-10 and 12-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 15/892,169 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 
The provisional rejection of claims 1-10 and 12-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18, 20-25, and 27-30 of copending Application No. 15/836,552 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been withdrawn in view of applicant’s arguments dated December 11, 2020 for the reasons set forth supra.
The provisional rejection of claims 1-10 and 12-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-14, and 17-30 of copending Application No. 15/866,322 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been withdrawn in view of applicant’s arguments dated December 11, 2020 for the reasons set forth supra.
The provisional rejection of claims 1-10 and 12-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13-19, and 21-30 of copending Application No. 15/804,751 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in 
The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 21-26, 29-30, 32-37, and 39-40 of copending Application No. 14/456,221 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been withdrawn in view of applicant’s arguments dated December 11, 2020 for the reasons set forth supra.
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been rendered moot in view of applicant’s amendment dated December 11, 2020.
The rejection of claim 1-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination has been withdrawn in view of applicant’s arguments dated December 11, 2020 for the reasons set forth supra. See pages 7-9.

Rejections of Record Set Forth in the Office Action Dated August 11, 2020
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,471,081 B2 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination.
No arguments were set forth by applicant.

Conclusion
Claims 1-20 are pending. Claims 1-20 are rejected. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/